DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered. 
Response to Arguments
Applicant argues on pp. 7-8 that the various “units” should not be interpreted as invoking “means-plus-function” claiming because the claims recite structure for the variously recited means because such structure is recited in the Specification. None of that appears to matter, though, as Applicant has amended the claims to remove the recitation of any of the various “units”.
Applicant's arguments with respect to the rejection of claims 1-15 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant appears to argue on pp. 8-9 that the claims are no longer directed to ineligible subject matter because the claim now recite hardware instead of software. This argument is not persuasive. Characterization of a claim limitation as either “hardware” or “software” is not a part of the 2019 Revised Patent Eligibility Guidelines. Applicant’s arguments fail to address the specific analysis under the 2019 Revised Guidelines set forth below.
Applicant's arguments with respect to the rejection of claims under 35 U.S.C. § 102 as 
The majority of Applicant’s arguments on pp. 9-11 appear to be based upon Harada teaching a different invention than the invention disclosed by Applicant. Applicant’s arguments appear to fail to address any of the rejections set forth below.
Applicant argues on p. 11 that Harada fails to account for horizontal acceleration. This argument is not persuasive. Harada discloses that “the horizontal acceleration may be taken into consideration” (¶ 0035).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim(s) recite(s) mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-10, and 12-14 are directed to an apparatus.
Claims 11 and 15 are directed to a method.
Each of claims 1-15 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
acquiring first measurement data representing vertical fluctuations of the vehicle traveling along the course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as measurement position information for measuring fluctuations of the vehicle traveling along the course;
executing travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course; and
generating the correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 1 recites limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Claims 2-9 and 13 each recite at least all of the judicial exceptions of claim 1, and therefore, claims 2-9 and 13 also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Claim 10 recites:
output first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as was as measurement position information for measuring fluctuations of the vehicle traveling along the course;
execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course and to generate a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold.

Claim 14 also recites at least all of the judicial exceptions of claim 10, and therefore, claim 14 also recites limitations that fall into the mathematical concepts and mental process groups of abstract ideas.
Claim 11 recites:
acquiring first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as its measurement position information for measuring fluctuations of the vehicle traveling along the course;
executing travel simulation to simulate the vehicle traveling on the course based on the first measurement data and second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course; and
generating a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold.
The claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 11 recites limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Claim 15 also recites at least all of the judicial exceptions of claim 11, and therefore, claim 15 also recites limitations that fall into the mathematical concepts and mental process groups of abstract ideas.
Claim 12 recites:
acquire first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as measurement position information for measuring fluctuations of the vehicle traveling along the course;

generate a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold.
The claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 12 recites limitations that fall into the mathematical concept and mental process groups of abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of a processor and memory. These units represent software running on a computer. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 1 fail to integrate the recited judicial exception into a practical application.
Claim 1 is therefore directed to the judicial exception of abstract ideas.
Claims 2-9 and 13 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea 
Claim 10 recites the additional elements of a measurement device and a course correction procedure generation device. These devices and units represent software running on a computer. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 10 fail to integrate the recited judicial exception into a practical application.
Claim 10 is therefore directed to the judicial exception of abstract ideas.
Claim 14 contains all of the limitations of claim 10, including the judicial exceptions of claim 1, and the additional elements of claim 10 that fail to integrate the abstract idea into a practical application. Claim 14 does not recite additional elements beyond those recited in claim 10 that would integrate the judicial exceptions into a practical application, and therefore claim 14 is also directed to the judicial exception of abstract ideas.
Claim 11 
Claim 12 recites the additional elements of a non-transitory computer-readable storage medium and a computer. These elements represent software running on a computer and a computer. This computer is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a computer does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether viewed separately or in combination, the additional elements of claim 12 fail to integrate the recited judicial exception into a practical application.
Claim 12 is therefore directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claim 1, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 2-9 and 13 are similarly ineligible, because none of claims 2-9 and 13 recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 10, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 14 is similarly ineligible, because none of claim 14 does not recite any additional elements that, whether considered alone or in combination with other additional elements, make the claims amount to significantly more than the judicial exceptions, and thereby fail to provide an inventive concept.
Regarding claim 11, as discussed with respect to Step 2A Prong Two, the claim does not recite any additional elements. Therefore, there are no additional elements to make the claim amount to significantly more than the abstract ideas and provide an inventive concept, and claim 11 is ineligible. Claim 15 also fails to recite any additional elements, and is similarly ineligible.
Regarding claim 12, as discussed with respect to Step 2A Prong Two, the additional element of the computer in the various claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al., JP 2015-040417 A (hereinafter Harada).
Regarding claim 1, Harada teaches a course correction procedure generation device comprising:
acquiring first measurement data representing vertical fluctuations of the vehicle traveling along the course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as measurement position information for measuring fluctuations of the vehicle traveling along the course (“a track car is run to measure track displacement,” ¶ 0002; “train T is provided with a displacement measuring device that measures displacement of the upper surface of the rail and an acceleration sensor (sway measuring device) that measures vertical acceleration,” ¶0017; “ Further, the shaking acceleration used for track maintenance is not 
executing travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course (“based on the measured track displacement, Simulating train sway when a train runs on a track, generating a predicted sway waveform by plotting simulated sway acceleration for each predetermined point on the track,” ¶ 0008); and
generating the correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold (“As shown in FIG. 5, the fluctuation range at the point of “0K550M” in the waveform 31 of the inspection shaking is large, and it is confirmed that the shaking acceleration of a predetermined value or more (for example, ± 0.05 [g] or more) is generated at this point,” ¶ 0025; “A process for restoring the field alignment of the trajectory R is executed to generate, for example, a restoration linear waveform,” ¶ 0021; “the planned linear waveform is determined as a track maintenance plan to be executed,” ¶ 0002).
Regarding claim 2, Harada teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Harada also teaches wherein processor is configured to execute the travel simulation with respect to the vehicle travelling along the corrected course corrected according to the correction procedure, and wherein the processor is configured to evaluate the correction procedure based on a result of the travel simulation executed with respect to the vehicle traveling along the corrected course corrected according to the correction procedure (“A process of generating a waveform of planned sway regarding train sway when the train T travels in,” ¶ 0021; “Obtain the planned trajectory displacement assuming that the trajectory displacement has been 
Regarding claim 3, Harada teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Harada also teaches wherein the processor is configured to evaluate the correction procedure according to fluctuations of the vehicle traveling along the corrected course corrected according to the correction procedure (“Then, the control unit 1 can determine whether the maintenance plan is good or bad by executing the process of displaying the waveform of the planned fluctuation on the display unit 3,” ¶ 0021).
Regarding claim 4, Harada teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Harada also teaches wherein the processor is configured to estimate corrected fluctuations of the vehicle which are obtained by correcting fluctuations of the vehicle indicated by the result of the travel simulation executed with respect to the vehicle traveling along the corrected course corrected according to the correction procedure, using a prospective amount representative of an error (“Then, the control unit 1 can determine whether the maintenance plan is good or bad by executing the process of displaying the waveform of the planned fluctuation on the display unit 3,” ¶ 0021).
Regarding claim 5, Harada teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Harada also teaches wherein the processor is configured to output on a display the correction procedure according to the result of the travel simulation indicating fluctuations of the vehicle falling within an allowable range (“Then, the control unit 1 can determine whether the 
Regarding claim 8, Harada teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Harada also teaches wherein the processor is configured to correct a measured distance for each section on the course based on the first measurement data and the second measurement data acquired for each section of the course having a predetermined distance, wherein the processor is configured to calculate a position of the vehicle subjected to the travel simulation along the course, reflecting the corrected measured distance (measurement unit T, Fig. 1; “a track car is run to measure track displacement,” ¶ 0002; Fig. 5 shows data plotted with respect to position/location on the track).
Regarding claim 9, Harada teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Harada also teaches wherein the processor is configured to correct the measured distance of a section to be equal to or above a calculated the distance calculated based on the speed of the vehicle and a natural frequency of the vehicle (“the track maintenance plan is established for each vehicle type of the train T traveling on the track R and for each target traveling speed set according to the traveling section,” ¶ 0022).
Regarding claim 10, Harada teaches a course correction procedure generation system comprising:
a measurement device configured to output first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as was as measurement position information for measuring fluctuations of the vehicle traveling along the course (“a track car is run to measure track displacement,” ¶ 0002; “train T is provided with a displacement measuring device 
a course correction procedure generation device, configured to execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and the second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course and to generate a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold (“As shown in FIG. 5, the fluctuation range at the point of “0K550M” in the waveform 31 of the inspection shaking is large, and it is confirmed that the shaking acceleration of a predetermined value or more (for example, ± 0.05 [g] or more) is generated at this point,” ¶ 0025; “A process for restoring the field alignment of the trajectory R is executed to generate, for example, a restoration linear waveform,” ¶ 0021; “the planned linear waveform is determined as a track maintenance plan to be executed,” ¶ 0002).
Regarding claim 11, Harada teaches a course correction procedure generation method comprising:
acquiring first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as its measurement position information for measuring fluctuations of the vehicle traveling along the course (“a track car is run to measure track displacement,” ¶ 0002; “train T is provided with a displacement measuring device that measures displacement of the upper surface of the rail and an acceleration sensor (sway measuring device) 
executing travel simulation to simulate the vehicle traveling on the course based on the first measurement data and second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course (“based on the measured track displacement, Simulating train sway when a train runs on a track, generating a predicted sway waveform by plotting simulated sway acceleration for each predetermined point on the track,” ¶ 0008); and
generating a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold (“As shown in FIG. 5, the fluctuation range at the point of “0K550M” in the waveform 31 of the inspection shaking is large, and it is confirmed that the shaking acceleration of a predetermined value or more (for example, ± 0.05 [g] or more) is generated at this point,” ¶ 0025; “A process for restoring the field alignment of the trajectory R is executed to generate, for example, a restoration linear waveform,” ¶ 0021; “the planned linear waveform is determined as a track maintenance plan to be executed,” ¶ 0002).
Regarding claim 12, Harada teaches a non-transitory computer-readable storage medium having a stored program causing a computer to:
acquire first measurement data representing vertical fluctuations of a vehicle traveling along a course and second measurement data representing horizontal fluctuations of the vehicle traveling along the course as well as measurement position information for measuring fluctuations of the vehicle traveling along the course (“a track car is run to measure track displacement,” ¶ 0002; “train T is provided with a displacement measuring device that measures displacement of 
execute travel simulation to simulate the vehicle traveling on the course based on the first measurement data and second measurement data as well as speed of the vehicle depending on a position of the vehicle on the course (“based on the measured track displacement, Simulating train sway when a train runs on a track, generating a predicted sway waveform by plotting simulated sway acceleration for each predetermined point on the track,” ¶ 0008); and
generate a correction procedure indicating correction content of the course based on a result of the travel simulation when either the vertical fluctuations of the vehicle or the horizontal fluctuations of the vehicle is above a predetermined threshold (“As shown in FIG. 5, the fluctuation range at the point of “0K550M” in the waveform 31 of the inspection shaking is large, and it is confirmed that the shaking acceleration of a predetermined value or more (for example, ± 0.05 [g] or more) is generated at this point,” ¶ 0025; “A process for restoring the field alignment of the trajectory R is executed to generate, for example, a restoration linear waveform,” ¶ 0021; “the planned linear waveform is determined as a track maintenance plan to be executed,” ¶ 0002).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada.
Regarding claim 6:
Harada teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Harada also teaches that fixing the track requires making high the low points, and/or making low the high points (¶ 0002, for example).
Harada does not teach wherein the processor is configured to determine a grinding work amount using a grinding-work cost to grind a road surface of the course and a filling work amount using a filling-work cost to fill the road surface of the course thus generating the correction procedure according to the grinding work amount and filling work amount.
The examiner takes Official Notice that each of grinding and filling have an associated cost, and that one having ordinary skill in the art is capable of evaluating the cost of grinding and 
It has been held that mere optimization via routine experimentation is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.05(II).
In this instance, one having ordinary skill in the art could easily determine the most cost-efficient manner to correct the track, given the known costs of both filling and grinding, as well as the operator’s knowledge of optimizing cost based on different costs for different functions.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harada to optimize the overall cost of correcting the track, given the known costs of grinding and filling, because optimizing the cost would advantageously result in a correction procedure with the lowest cost, thereby resulting in wherein the processor is configured to determine a grinding work amount using a grinding-work cost to grind a road surface of the course and a filling work amount using a filling-work cost to fill the road surface of the course thus generating the correction procedure according to the grinding work amount and filling work amount.
Regarding claim 7, Harada teaches the invention of claim 6, as set forth in the rejection of claim 6 above. Harada also teaches wherein the processor is configured to determine the grinding work amount and the filling work amount by performing an optimization calculation using an evaluation function including a first term representing a first variable indicative of the grinding work amount given a first weight according to the grinding-work cost and a second term representing a second variable indicative of the filling work amount given a second weight according to the filling-work cost (the combination resulting from the modification set forth in the rejection of claim 6 above also includes optimization based upon the factors of cost and other 
Regarding claim 13:
Harada teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Harada does not teach wherein the first measurement data includes a road surface unevenness amount while the second measurement data includes at least a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks.
The examiner takes Official Notice that a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks are all measurements that exist, and that define the physical shape, orientation, and layout of the road surface and guide rails, and further, that these parameters may have an effect upon a vehicle traveling upon the road.
It has been held that combining known prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily incorporate any known parameters that define the physical shape, orientation, and layout of the road surface and guide rails to determine how a vehicle would traverse a road defined by those parameters, thereby predictably resulting in a simulated behavior of the vehicle over such a road defined by a road 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harada to incorporate the parameters of a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks in the simulation to determine comfort of the road, because these parameters define the physical shape, orientation, and layout of the road, and affect a vehicle traveling on the road, and it would be advantageous to account for these parameters to determine how the vehicle would travel on the road, thereby resulting in wherein the first measurement data includes a road surface unevenness amount while the second measurement data includes at least a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks.
Regarding claim 14:
Harada teaches the invention of claim 10, as set forth in the rejection of claim 10 above.
Harada does not teach wherein the first measurement data includes a road surface unevenness amount while the second measurement data includes at least a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks.
The examiner takes Official Notice that a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks are all measurements that exist, and that define the physical shape, orientation, and layout of the road 
It has been held that combining known prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily incorporate any known parameters that define the physical shape, orientation, and layout of the road surface and guide rails to determine how a vehicle would traverse a road defined by those parameters, thereby predictably resulting in a simulated behavior of the vehicle over such a road defined by a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks, without otherwise affecting a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks, or altering the simulation methods of Harada.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harada to incorporate the parameters of a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks in the simulation to determine comfort of the road, because these parameters define the physical shape, orientation, and layout of the road, and affect a vehicle traveling on the road, and it would be advantageous to account for these parameters to determine how the vehicle would travel on the road, thereby resulting in wherein the first measurement data includes a road surface unevenness amount while the second measurement data includes at least a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks.
Regarding claim 15:
Harada teaches the invention of claim 11, as set forth in the rejection of claim 11 above.
Harada does not teach wherein the first measurement data includes a road surface unevenness amount while the second measurement data includes at least a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks.
The examiner takes Official Notice that a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks are all measurements that exist, and that define the physical shape, orientation, and layout of the road surface and guide rails, and further, that these parameters may have an effect upon a vehicle traveling upon the road.
It has been held that combining known prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art could easily incorporate any known parameters that define the physical shape, orientation, and layout of the road surface and guide rails to determine how a vehicle would traverse a road defined by those parameters, thereby predictably resulting in a simulated behavior of the vehicle over such a road defined by a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks, without otherwise affecting a road surface unevenness amount, a road surface inclination angle, a guide rail unevenness amount, and a distance between guide tracks, or altering the simulation methods of Harada.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Harada to incorporate the parameters of a road 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
13 March 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853